 


                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

    STATE FARM MUTUAL
    AUTOMOBILE INSURANCE
    COMPANY,                           Case No. 2:16-cv-13040
                                       District Judge Avern Cohn
             Plaintiff,                Magistrate Judge Anthony P. Patti

    v.

    ELITE HEALTH CENTERS, INC.,
    ELITE CHIROPRACTIC, P.C., ELITE
    REHABILITATION, INC., MIDWEST
    MEDICAL ASSOCIATES, INC., PURE
    REHABILITATION, INC., DEREK L.
    BITTNER, D.C., P.C., MARK A.
    RADOM, DEREK LAWRENCE
    BITTNER, D.C., RYAN MATTHEW
    LUKOWSKI, D.C., MICHAEL P.
    DRAPLIN, D.C., NOEL H. UPFALL,
    D.O., MARK J. JUSKA, M.D.,
    SUPERIOR DIAGNOSTICS, INC.,
    CHINTAN DESAI, M.D., MICHAEL J.
    PALEY, M.D., DEARBORN CENTER
    FOR PHYSICAL THERAPY, L.L.C.,
    MICHIGAN CENTER FOR
    PHYSICAL THERAPY, INC., and
    JAYSON ROSETT

           Defendants.
_________________________/

        ORDER GRANTING STATE FARM MUTUAL AUTOMOBILE
       INSURANCE COMPANY’S MOTION TO COMPEL ROCO AND
      JACKIER GOULD TO PRODUCE DOCUMENTS RESPONSIVE TO
     STATE FARM MUTUAL’S SUBPOENAS (DEs 145, 146), AS FURTHER
             LIMITED AT THE MARCH 22, 2019 HEARING



 
 




      This matter is before the Court for consideration of State Farm Mutual

Automobile Insurance Company’s (State Farm) motion to compel ROCO and

Jackier Gould to produce documents responsive to State Farm’s subpoenas (DEs

145, 146), nonparties ROCO’s and Jackier Gould’s responses (DEs 183, 184),

State Farm’s reply briefs (DEs 233, 235), and the joint statement of resolved and

unresolved issues (DE 242-5). All discovery matters have been referred to me for

hearing and determination (DE 229), and a hearing was held on March 22, 2019, at

which counsel for State Farm Mutual and nonparties ROCO, Jackier, Gould, Bean

& Eizelman, P.C. (Jackier Gould), and Michael Morse appeared and the Court

entertained oral argument regarding the unresolved issues.

      Upon consideration of the motion papers and oral argument of counsel,

State Farm’s motion to compel (DEs 145, 146), as further narrowed by its counsel

at the hearing, is GRANTED for all of the reasons stated on the record by the

Court, which are incorporated by reference as though fully restated herein.

Specifically,

         1. State Farm represented that Jackier Gould and ROCO have produced
            all documents in their possession, custody or control responsive to the
            subpoenas, with the exception of documents that pertain to Michael
            Morse. Jackier Gould and ROCO have collected those documents
            that pertain to Mr. Morse, but object to producing those documents
            until Mr. Morse’s objections to the subpoenas are resolved by the
            Court.



                                         2
 
 


    2. The Court finds that Mr. Morse does not have standing to object to the
       subpoenas issued to ROCO and Jackier Gould, having failed to
       adequately demonstrate a “personal interest or claim of privilege” in
       the subpoenaed documents. Sys. Prods. & Sols., Inc. v. Scramlin, No.
       13-cv-14947, 2014 WL 3894385, at *7 (E.D. Mich. Aug. 8, 2014)
       (quoting Underwood v. Riverview of Ann Arbor, No. 08-cv-11024-
       DT, 2008 WL 5235992, at *1 (E.D. Mich. Dec. 15, 2008)).

    3. Alternatively, the Court has reviewed each of ROCO’s, Jackier
       Gould’s and Mr. Morse’s objections to the subpoenas served on
       ROCO and Jackier Gould, and overrules those objections. In addition
       to the reasons stated on the record, the Court notes, with regard to the
       Fed. R. Civ. P. 26(b)(1) proportionality analysis, the strong public
       interest in combatting healthcare fraud and the relevance of the
       documents sought with regard to State Farm’s unjust enrichment
       claim and discovery sought to trace the flow of money in the alleged
       fraudulent scheme.

    4. The Court further notes that neither ROCO, Jackier Gould nor
       Mr. Morse filed a timely (or any) motion to quash the
       subpoenas or a motion for protective order.

    5. At the hearing, counsel for State Farm limited Request Nos. 4
       and 5 in the subpoenas to ROCO and Jackier Gould as follows:

       Request No. 4: All documents reflecting or relating to any
       Payments made to or received from Michael Morse or the Mike
       Morse Law Firm pertaining to: (a) any investments Michael
       Morse, the Mike Morse Law Firm or any entity owned or
       controlled by them, made on behalf or for the benefit of any
       other person or entity; and (b) any investment that any person
       or entity made on behalf or for the benefit of Michael Morse,
       the Mike Morse Law Firm, or any entity owned or controlled
       by them.

       Request No. 5: All documents and communications reflecting
       or relating to any contractual relationships, consulting
       agreements, financial arrangements, and/or other relationships
       pertaining to: (a) any investments Michael Morse, the Mike
       Morse Law Firm or any entity owned or controlled by them,
                                    3
 
 


             made on behalf or for the benefit of any other person or entity;
             and (b) any investment by any person or entity made on behalf
             of for the benefit of Michael Morse, the Mike Morse Law Firm,
             or any entity owned or controlled by them.

         6. Jackier Gould and ROCO shall produce documents responsive
            to the subpoenas, as limited on the record and as stated above,
            by April 1, 2019.

      No costs are awarded, as the Respondents to this motion were put in the

unenviable position of having to await a ruling on the efficacy of objections sent to

them by Michael Morse or face possible action by Mr. Morse against them if they

had gone ahead and produced the subpoenaed documents at issue. As they

accurately noted at the hearing, they were involuntarily placed in the middle of a

dispute which was not of their own making, and simply needed the protection of a

court order before completing the production.

      IT IS SO ORDERED.

Dated: March 25, 2019                  s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 25, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti


                                          4
 
